Title: To James Madison from an Unidentified Correspondent, 21 March 1810
From: 
To: Madison, James


SirPhilada. March 21. 1810
I have taken the liberty of forwarding to you a copy of the Democratic Press containing the Letter from Colonel Frederick Evans, Member of the State Legislature from the Democratic County of Northumberland, to Wm Duane Lt. Colonel of the Rifle regiment in the Standing Army of the United States and Commandant of the troops at the old Lazaretto near fort Miflin to give you some idea of the estimation in which your Military officer is held in this State by the firmest republicans.
It will be worth your attention to make some enquiry respecting this officer who is now become so obnoxious to the republicans of this State that unless something is done we will really have to turn ours; to the source from whence he derived his power. Is it I will ask the President of the U States proper to keep in Commission a Lieut. Colonel who abuses in the vilest manner all the Constituted Authorities of the State from the Executive & Legislative down to the appointments made by the Governor. Is such conduct as Willm. Duane is Guilty of not sufficient to require an investigation in to his conduct—for my part I think it sufficient to justify the President for removing him from office—& I can assure Mr Madison that this is the opinion of 19 twentieths of the Democrats of this commonwealth & tha⟨t⟩ if he places any reliance on the Aurora he may rest satisfied that it is a broken stick on which he depends. The Aurora is held in this state in the same Estimation that the Abandoned James Cheethams paper is held in the state of New York.
It is allmost insufferable that such Cowardly Poltroon as Duane should be paid by the United States about 2000 Dollars pr. An for abusing and Reviling the Democrats of this state. But you will find shortly that Unless, the Feds support the Aurora it will fall to the ground—with the assistance of the U States 2000$ pr. Ann. I am Sir your sincere friend & fellow Republican
